Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000391
                                                       20-JUN-2018
                                                       01:45 PM
                          SCWC-14-0000391

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
          Petitioner and Respondent/Plaintiff-Appellee,

                                  vs.

                        SHAWN D. VISINTIN,
          Respondent and Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000391; CR. NO. 13-1-0166)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Respondent and Petitioner/Defendant-Appellant’s
application for writ of certiorari, filed on May 10, 2018, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, June 20, 2018.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson